Pee Cueiam,
The decree of the court below in this case is affirmed on the
opinion of the auditing judge. The provision in the will' regarding the sale of the real estate does not come within the operation of any of the cases cited for the appellant. There was a positive prohibition of any sale for ten years after testator’s death, and only a discretion to sell after that. There was no bequest of the proceeds of sale specifically as such and hence no implication of a necessity to sell for that purpose.
Decree affirmed and appeal dismissed at the cost of the appellant.